Exhibit 10.1

 

VOTING AGREEMENT

 

This VOTING AGREEMENT (this “Agreement”), dated as of June 15, 2014, is entered
into by and between tw telecom inc., a Delaware corporation (the “Company”), the
entity listed on Schedule A hereto (the “Stockholder”) and, solely for purposes
of Sections 5, 9 and 10 hereof, Level 3 Communications, Inc., a Delaware
corporation (“Parent”).

 

WHEREAS, the Stockholder owns (both beneficially and of record) in the aggregate
55,498,593 shares of the common stock of Parent, par value $0.01 per share
(“Mercury Common Stock”), (such shares of Mercury Common Stock together with any
shares of Mercury Common Stock acquired by the Stockholder after the date hereof
being collectively referred to herein as the “Shares”);

 

WHEREAS, the Company, Parent, Saturn Merger Sub 1, LLC, a Delaware limited
liability company and a direct wholly owned subsidiary of Parent (“Merger Sub
1”), and Saturn Merger Sub 2, LLC, a Delaware limited liability company and a
direct wholly owned subsidiary of Parent (“Merger Sub 2”), have entered into an
Agreement and Plan of Merger, dated as of the date hereof (the “Merger
Agreement”); and

 

WHEREAS, the Company has requested the Stockholder to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the adequacy of
which is hereby acknowledged, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

SECTION 1.                            Defined Terms. Capitalized terms used in
this Agreement and not otherwise defined herein shall have the meanings assigned
to them in the Merger Agreement; provided, that for purposes of this Agreement,
none of Parent or any of its Subsidiaries whall be deemed to be an Affiliate of
the Stockholder.

 

SECTION 2.                            Representations and Warranties of
Stockholder. The Stockholder hereby represents and warrants to the Company as
follows:

 

2.1                               Title to the Shares. The Stockholder is the
record and beneficial owner of, and has good and marketable title to, the number
of shares of Mercury Common Stock set forth opposite the name of the Stockholder
on Schedule A hereto, which as of the date hereof constitutes all of the shares
of Mercury Common Stock, or any other securities convertible into or exercisable
for any shares of Mercury Common Stock (all collectively being “Mercury
Securities”) owned beneficially and of record by the Stockholder. Except as set
forth in the Stockholder Rights Agreement, the Stockholder does not have any
rights of any nature to acquire any additional Mercury Securities. Except as set
forth in the Stockholder Rights Agreement and the Security Control Agreement,
the Stockholder owns all of such shares of Mercury Common Stock free and clear
of all security interests, liens, claims, pledges, options, rights of first
refusal, agreements, limitations on voting rights, restrictions, charges,
proxies and other encumbrances of any nature, and has not appointed or granted
any proxy, which appointment or grant is still effective, with respect to any of
such shares of Mercury Common Stock owned by it. “Stockholder Rights Agreement”
means that certain stockholder rights agreement, dated as of April 10, 2011,

 

--------------------------------------------------------------------------------


 

between Parent and Stockholder, as amended by the Amendment to the Stockholder
Rights Agreement dated, as of November, 28, 2011. “Security Control Agreement”
means that certain security control agreement, dated, as of September 26, 2011
between Parent and the U.S. Department of Defense, Defense Security Service.

 

2.2                               Organization. The Stockholder is duly
organized, validly existing, and in good standing or similar concept under the
laws of the jurisdiction of its organization.

 

2.3                               Authority Relative to this Agreement. The
Stockholder has the power and authority to execute and deliver this Agreement,
to perform its obligations hereunder, and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by the
Stockholder and the consummation by the Stockholder of the transactions
contemplated hereby have been duly and validly authorized by all necessary
action on the part of the Stockholder. This Agreement has been duly and validly
executed and delivered by the Stockholder and, assuming the due authorization,
execution and delivery by the Company and the Parent, constitutes a legal, valid
and binding obligation of the Stockholder, enforceable against the Stockholder
in accordance with its terms, (i) except as may be limited by bankruptcy,
insolvency, moratorium or other similar laws affecting or relating to
enforcement of creditors’ rights generally, and (ii) subject to general
principles of equity (whether considered in a proceeding in equity or at law).

 

2.4                               No Conflict. Except for any filings as may be
required by applicable federal securities laws, the execution and delivery of
this Agreement by the Stockholder does not, and the performance of this
Agreement by the Stockholder will not, (a) require any consent, approval,
authorization or permit of, or filing with or notification to, any Governmental
Entity or any other Person by the Stockholder; (b) conflict with, or result in
any violation of, or default (with or without notice or lapse of time or both)
under any provision of, the organizational documents of the Stockholder or any
other agreement to which the Stockholder is a party, or (c) conflict with or
violate any judgment, order, notice, decree, statute, law, ordinance, rule or
regulation (collectively “Laws”) applicable to the Stockholder or to the
Stockholder’s property or assets.

 

SECTION 3.                            Covenants of the Stockholder. The
Stockholder hereby covenants and agrees with the Company as follows:

 

3.1                               Restriction on Transfer. Prior to the
termination of this Agreement, the Stockholder shall not sell, transfer, tender,
assign, hypothecate or otherwise dispose of, grant any proxy to, deposit any
Shares into a voting trust, enter into a voting trust agreement or create or
permit to exist any additional security interest, lien, claim, pledge, option,
right of first refusal, limitation on voting rights, charge or other encumbrance
of any nature with respect to the Shares.

 

3.2                               Additional Shares. Prior to the termination of
this Agreement, the Stockholder will promptly notify the Company of the number
of any new shares of Mercury Common Stock or any other Mercury Securities
acquired directly or beneficially by the Stockholder, if any, after the date of
this Agreement. Any such shares of Mercury Common Stock shall become “Shares”
within the meaning of this Agreement.

 

2

--------------------------------------------------------------------------------


 

3.3                               Nonsolicitation.

 

(a)              None of the Stockholder or any of its Subsidiaries shall
(whether directly or indirectly through directors, officers, employees,
representatives, advisors or other intermediaries), nor shall (directly or
indirectly) the Stockholder authorize or permit any of its officers, directors,
representatives, advisors or other intermediaries or Subsidiaries to: (i)
solicit, initiate or knowingly encourage the submission of inquiries, proposals
or offers from any Person (other than the Company) relating to any Parent
Acquisition Proposal, or agree to or endorse any Parent Acquisition Proposal;
(ii) enter into any agreement to (x) consummate any Parent Acquisition Proposal,
or (y) approve or endorse any Parent Acquisition Proposal; (iii) enter into or
participate in any discussions or negotiations in connection with any Parent
Acquisition Proposal or inquiry with respect to any Parent Acquisition Proposal,
or furnish to any Person any non-public information with respect to its
business, properties or assets in connection with any Parent Acquisition
Proposal; or (iv) agree to resolve to take or take any of the actions prohibited
by clause (i), (ii) or (iii) of this sentence. The Stockholder shall immediately
cease, and cause its representatives, advisors and other intermediaries to
immediately cease, any and all existing activities, discussions or negotiations
with any parties conducted heretofore with respect to any of the foregoing. The
Stockholder shall promptly inform its representatives and advisors of the
Stockholder’s obligations under this Section 3.3. Any violation of this Section
3.3 by any representative of the Stockholder or its Subsidiaries shall be deemed
to be a breach of this Section 3.3 by the Stockholder. For purposes of this
Section 3.3, the term “Person” means any person, corporation, entity or “group,”
as defined in Section 13(d) of the Exchange Act, other than, with respect to the
Stockholder, Parent or any Subsidiaries of Parent.

 

(b)              Notwithstanding the foregoing, the Stockholder, directly or
indirectly through its directors, officers, employees, representatives, advisors
or other intermediaries, may, prior to the Parent Stockholders Meeting, engage
in negotiations or discussions with any Person (and its representatives,
advisors and intermediaries) that has made an unsolicited bona fide written
Parent Acquisition Proposal not resulting from or arising out of a breach of
Section 3.3(a) of this Agreement to the extent that the Parent, its Subsidiaries
and controlled Affiliates, officers, directors, representatives, advisors or
other intermediaries are permitted to do so under Section 7.4 of the Merger
Agreement.

 

3.4                               Restrictions on Hedging. Prior to the
termination of this Agreement, without the Company’s prior written consent, the
Stockholder shall not directly or indirectly enter into any forward sale,
hedging or similar transaction involving any Mercury Securities, including any
transaction by which any of the Stockholder’s economic risks and/or rewards or
ownership of, or voting rights with respect to, any such Mercury Securities or
Mercury Common Stock are transferred or affected.

 

SECTION 4.                            Voting Agreement.

 

4.1                               Voting Agreement. The Stockholder hereby
agrees that, at any meeting of the stockholders of Parent, however called, in
any action by written consent of the stockholders of Parent, or in any other
circumstances upon which the Stockholder’s vote, consent or other approval is
sought, the Stockholder shall vote the Shares owned beneficially or of record by
the Stockholder as follows:

 

3

--------------------------------------------------------------------------------


 

(a)                                 in favor of adoption of the Parent Charter
Amendment and the approval of the Parent Share Issuance;

 

(b)                                 against any action or agreement that has or
would be reasonably likely to result in any conditions to Parent’s obligations
under Article VIII of the Merger Agreement not being fulfilled;

 

(c)                                  against any Parent Acquisition Proposal;

 

(d)                                 against any amendments to the Parent
Organizational Documents if such amendment would reasonably be expected to
prevent or delay the consummation of the Closing; and

 

(e)                                  against any other action or agreement that
is intended, or could reasonably be expected, to impede, interfere with, delay,
or postpone the Combination or the transactions contemplated by the Merger
Agreement or change in any manner the voting rights of any class of stock of
Parent.

 

Notwithstanding the foregoing, the Stockholder shall have no obligation to vote
any of its Mercury Common Stock in accordance with this Section 4.1: (a) if,
without the prior written consent of the Stockholder, there is any amendment to
the Merger Agreement that (i) alters or changes the Merger Consideration, or
(ii) adversely affects the holders of the Mercury Common Stock or (b) if, in
connection with the consummation of the transactions contemplated under the
Merger Agreement, any of the following would reasonably be expected to occur (i)
any of the rights of the Stockholder or its Affiliates in Parent, including with
respect to the Stockholder’s director designees on the Parent Board, being
impaired or limited (other than in de minimis respects), including without
limitation those rights under the Stockholder Rights Agreement or (ii) any
obligations, duties or limitations being imposed on the Stockholder or its
Affiliates (other than in de minimis respects), including with respect to the
Stockholder’s designees on the Parent Board, other than those such obligations,
duties and limitations existing in the Stockholder Rights Agreement, the
Security Control Agreement, or in any other agreement between the Stockholder
and any other Governmental Entity in the United States of America relating to
national security matters, in each case existing as of the date hereof (each an
“Adverse Event”).

 

4.2                               Other Voting. The Stockholder may vote on all
issues that may come before a meeting of the stockholders of the Company in its
sole discretion, provided that such vote does not contravene the provisions of
this Section 4.

 

4.3                               No Limitation.  Nothing in this Agreement
shall be deemed to govern, restrict or relate to any actions, omissions to act,
or votes taken or not taken by any designee, representative, officer or employee
of the Stockholder or any of its Affiliates serving on Parent’s Board of
Directors in such person’s capacity as a director of Parent, and no such action
taken by such person in his capacity as a director of Parent shall be deemed to
violate any of the Stockholder’s duties under this Agreement.

 

4

--------------------------------------------------------------------------------


 

SECTION 5.                            Representations and Warranties and
Covenants of Parent and the Company. Each of Parent and the Company hereby
represents and warrants to, and covenants with, the Stockholder, only as to
itself and not as to the other, as follows:

 

5.1                               Organization. Each of Parent and the Company
is duly organized, validly existing, and in good standing under the laws of the
State of Delaware.

 

5.2                               Authority Relative to this Agreement. Each of
Parent and the Company has the corporate power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby. The execution and delivery of this
Agreement by each of Parent and the Company and the consummation by each of
Parent and the Company of the transactions contemplated hereby have been duly
and validly authorized by all necessary action on the part of each of Parent and
the Company. This Agreement has been duly and validly executed and delivered by
each of Parent and the Company and, assuming the due authorization, execution
and delivery by the Stockholder, constitutes a legal, valid and binding
obligation of each of Parent and the Company, enforceable against each of Parent
and the Company in accordance with its terms, (i) except as may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting or relating
to enforcement of creditors’ rights generally, and (ii) subject to general
principles of equity.

 

5.3                               No Conflict. The execution and delivery of
this Agreement by each of Parent and the Company does not, and the performance
of this Agreement by each of Parent and the Company will not, (a) require any
consent, approval, authorization or permit of, or filing with or notification
to, any Governmental Entity or any other Person by Parent or the Company, except
for filings with the SEC of such reports under the Exchange Act as may be
required in connection with this Agreement and the transactions contemplated by
this Agreement; (b) conflict with, or result in any violation of, or default
(with or without notice or lapse of time or both) under any provision of, the
certificate of incorporation or by-laws of the Parent or the Company or any
other agreement to which Parent or the Company is a party; or (c) conflict with
or violate any judgment, order, notice, decree, statute, law, ordinance, rule or
regulation applicable to Parent or the Company or to Parent’s or the Company’s
property or assets.

 

5.4                               Each of Parent and the Company shall, to the
extent: (x) any information of, or relating to the Stockholder and/or any of its
Affiliates, and/or their relationship with Parent (“Stockholder Information”),
is to be used or included in connection with, or in relation to, the
satisfaction or waiver of any of the conditions set forth in Article VIII of the
Merger Agreement, or (y) any consultations or discussions take place with, or
requests for approvals or clearances are made to, any Governmental Entities
relating to foreign ownership, control or influence issues arising from or
relating to the transactions contemplated by the Merger Agreement that would
reasonably be expected to affect the Stockholder (collectively, the activities
referred to in clauses (x) and (y) above are referred to as “Significant
Actions”): (a) cooperate in all reasonable respects and consult with the
Stockholder, its representatives and/or advisors in connection with any filing
or submission under any applicable Law, and in connection with any investigation
or other inquiry related thereto, including by allowing the Stockholder, its
representatives and/or advisors to have a reasonable opportunity to review in
advance and comment on drafts of filings and submissions in connection with or
relating to any Significant Actions, (b) promptly inform the Stockholder, its
representatives and/or advisors of

 

5

--------------------------------------------------------------------------------


 

any substantive communication received by or on behalf of Parent or the Company
from, or given by or on behalf of Parent or the Company to, any Governmental
Entities under any applicable Law, by promptly providing copies to the
Stockholder, its representatives and/or advisors of any such written substantive
communications, in connection with or relating to any of the foregoing
Significant Actions, and (c) permit the Stockholder, its representatives and/or
advisors to review any substantive communication that it gives to, and consult
with the Stockholder, its representatives and/or advisors in advance of any
substantive meeting, telephone call or conference with, any Governmental
Entities under any applicable Law, and provide the Stockholder with a fair and
accurate summary of any such meetings, telephone calls or conferences, in each
case in connection with or relating to any Significant Actions, and, in all
cases, where any Stockholder Information is to be used or included in any of the
Significant Actions, the prior written approval of the Stockholder shall be
obtained for the form, content and context in which the Stockholder Information
appears or be used in any such Significant Action (which approval shall not be
unreasonably withheld, conditioned or delayed). For the avoidance of doubt and
without prejudice to the foregoing, any application or filing taken in
connection with the consummation of the transactions contemplated under the
Merger Agreement will not require the approval of the Stockholder.

 

5.5                               Each of Parent and the Company shall use its
commercially reasonable efforts to ensure that, after the Parent Stockholders
Meeting, no Adverse Event shall occur.

 

SECTION 6.                            Further Assurances. The Stockholder shall,
without further consideration, from time to time, execute and deliver, or cause
to be executed and delivered, such additional or further consents, documents and
other instruments as the Company may reasonably request in order to vest,
perfect, confirm or record the rights granted to the Company under this
Agreement.

 

SECTION 7.                            Stop Transfer Order. In furtherance of
this Agreement, concurrently herewith the Stockholder shall and hereby does
authorize the Company to notify Parent’s transfer agent that there is a stop
transfer order with respect to all Shares (and that this Agreement places limits
on the voting and transfer of the Shares). The Stockholder further agrees to
cause Parent not to register the transfer of any certificate representing any of
the Shares unless such transfer is made in accordance with the terms of this
Agreement.

 

SECTION 8.                            Certain Events. The Stockholder agrees
that this Agreement and the obligations hereunder shall attach to the Shares and
shall be binding on any Person to which legal or beneficial ownership of such
Shares shall pass, whether by operation of law or otherwise. In the event of any
stock split, stock dividend, merger, amalgamation, reorganization,
recapitalization or other change in the capital structure of Parent affecting
the Mercury Common Stock or other voting securities of Parent, the number of
Shares shall be deemed adjusted appropriately and this Agreement and the
obligations hereunder shall attach to any additional shares of Mercury Common
Stock or other Mercury Securities issued to or acquired by the Stockholder.

 

SECTION 9.                            Termination. Notwithstanding anything to
the contrary contained herein, the term of this Agreement and the obligations of
the parties hereto shall commence on the date hereof and shall terminate upon
the earliest of (i) the mutual agreement of the Company and the Stockholder,
(ii) the Effective Time, and (iii) the termination of the Merger Agreement in

 

6

--------------------------------------------------------------------------------


 

accordance with its terms. Notwithstanding the above, the Stockholder shall be
entitled to terminate the Agreement on the occurrence of any of the following,
(a) any Adverse Event, or (b) if there is a continuing material breach by Parent
and the Company of Section 5 of this Agreement.

 

SECTION 10.                     Miscellaneous.

 

10.1                        Expenses. All costs and expenses incurred in
connection with the transactions contemplated by this Agreement shall be paid by
the party incurring such costs and expenses.

 

10.2                        Specific Performance. The parties hereto agree that,
in the event any provision of this Agreement is not performed in accordance with
the terms hereof, (a) the non-breaching party will sustain irreparable damages
for which there is not an adequate remedy at law for money damages and (b) the
parties shall be entitled to specific performance of the terms hereof, in
addition to any other remedy at law or in equity.

 

10.3                        Entire Agreement. This Agreement constitutes the
entire agreement among the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings, both written and
oral, among such parties with respect to the subject matter hereof.

 

10.4                        Assignment. Without the prior written consent of the
other party to this Agreement, no party may assign any rights or delegate any
obligations under this Agreement. Any such purported assignment or delegation
made without prior consent of the other party hereto shall be null and void.

 

10.5                        Parties in Interest. This Agreement shall be binding
upon, inure solely to the benefit of, and be enforceable by, the parties hereto
and their successors and permitted assigns. Nothing in this Agreement, express
or implied, is intended to or shall confer upon any other person not a party
hereto any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

 

10.6                        Amendment. This Agreement may not be amended except
by an instrument in writing signed by the parties hereto.

 

10.7                        Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of this Agreement is not affected in any manner materially adverse to
any party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
terms of this Agreement remain as originally contemplated to the fullest extent
possible.

 

7

--------------------------------------------------------------------------------

 


 

10.8                        Notices.

 

(a)                                 Any notices, reports or other correspondence
(hereinafter collectively referred to as “correspondence”) required or permitted
to be given hereunder shall be sent by telecopy/facsimile, postage prepaid first
class mail, courier or delivered by hand to the party to whom such
correspondence is required or permitted to be given hereunder. Except as
specifically set forth below, the date of giving any notice shall be the date of
its actual receipt.

 

(b)                                 All correspondence to the Company shall be
addressed as follows:

 

tw telecom inc.

10475 Park Meadows Drive

Littleton, CO 80124

Telecopy/Facsimile: (303) 566-1777

Attention:  Tina Davis, Esq., Senior Vice President and General Counsel

 

with a copy to (which shall not constitute notice):

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Telecopy/Facsimile: (212) 403-1000

Attention: Steven A. Rosenblum

Stephanie J. Seligman

 

(c)                                  All correspondence to the Stockholder shall
be addressed as follows:

 

c/o Singapore Technologies Telemedia Pte Ltd

1 Temasek Avenue #33-01 Millenia Tower

Singapore 039192

Telecopy/Facsimile: + 65 6720-7220

Attention:  Head of Legal & Secretariat

 

with a copy to (which shall not constitute notice):

 

Latham & Watkins LLP

9 Raffles Place

#42-02 Republic Plaza

Singapore 048619

Telecopy/Facsimile: 65.6536.1171

Attention: Michael W. Sturrock

 

(d)                                 All correspondence to Parent shall be
addressed as follows:

 

Level 3 Communications, Inc.

1025 Eldorado Blvd.

Broomfield, CO 80303

Telecopy/Facsimile: 720-888-5127

 

8

--------------------------------------------------------------------------------


 

Attention: John M. Ryan, Executive Vice President, Chief Legal Officer and
Secretary

 

with a copy to (which shall not constitute notice):

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Telecopy/Facsimile: (212) 728-8111

Attention:                                         David K. Boston

Laura L. Delanoy

 

(e)                                  Any Person may change the address to which
correspondence to it is to be addressed by notification as provided for herein.

 

10.9                        Governing Law. This Agreement and any controversies
arising with respect hereto shall be construed in accordance with and governed
by the laws of the State of Delaware.

 

10.10                 Exclusive Jurisdiction. Each of the parties hereto
irrevocably agrees that any legal action or proceeding with respect to this
Agreement and the rights and obligations arising hereunder, or for recognition
and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder brought by the other party(ies) hereto or its
successors or assigns shall be brought and determined exclusively in the
Delaware Court of Chancery, or in the event (but only in the event) that such
court does not have subject matter jurisdiction over such action or proceeding,
in the United States District Court for the District of Delaware. Process in any
such suit, action or proceeding may be served on any party anywhere in the
world, whether within or outside the State of Delaware. Without limiting the
generality of the foregoing, each party hereto agrees that service of process
upon such party at the address referred to in Section 10.8 together with written
notice of such service to such party, shall be deemed effective service of
process upon such party.

 

10.11                 Headings. The descriptive headings contained in this
Agreement are included for convenience of reference only and shall not affect in
any way the meaning or interpretation of this Agreement.

 

10.12                 Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

 

[Rest of page intentionally blank.]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered as of the date first written above.

 

 

TW TELECOM INC.

 

 

 

 

By:

/s/ Larissa L. Herda

 

 

Name: Larissa L. Herda

 

 

Title: Chairman and CEO

 

[Signature Page to the Voting Agreement]

 

--------------------------------------------------------------------------------


 

 

STT CROSSING LTD

 

 

 

 

By:

/s/ Ho Koon Lian Irene

 

 

Name: Ho Koon Lian Irene

 

 

Title: Director

 

[Signature Page to the Voting Agreement]

 

--------------------------------------------------------------------------------


 

 

LEVEL 3 COMMUNICATIONS, INC., solely for purposes of Sections 5, 9 and 10 hereof

 

 

 

 

By:

/s/ John M. Ryan

 

 

Name: John M. Ryan

 

 

Title: Chief Legal Officer

 

[Signature Page to the Voting Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

 

 

Number and Class

 

 

Name of Stockholder

 

of Shares Owned

 

Total Number of Votes

 

 

 

 

 

STT Crossing Ltd.

 

55,498,593 shares of Common Stock

 

55,498,593

 

--------------------------------------------------------------------------------

 

 